Case 7:20-cv-00135-EKD-RSB Document 22-4 Filed 08/11/21 Page 1 of 3 Pageid#: 1447




                              EXHIBIT D
       Case 7:20-cv-00135-EKD-RSB Document 22-4 Filed 08/11/21 Page 2 of 3 Pageid#: 1448


joe@lawfirmjvs.com

From:                Seth Land <sland@pennstuart.com>
Sent:                Monday, August 9, 2021 3:48 PM
To:                  'joe@lawfirmjvs.com'
Subject:             RE: MVP v. Terry, Coles - blasting plan


Joe,

I am told the next blasting will be on Wednesday.

Seth

From: joe@lawfirmjvs.com [mailto:joe@lawfirmjvs.com]
Sent: Monday, August 9, 2021 2:59 PM
To: Seth Land <sland@pennstuart.com>
Subject: RE: MVP v. Terry, Coles ‐ blasting plan

Seth, Thanks. Coles said that Red heard the blasting and not the horn. Is there more tomorrow? If so, what is the
schedule? Joe

Joseph V. Sherman, Esq.
324 West Freemason Street
Norfolk, Virginia 23510
(757) 350-8308
joe@lawfirmJVS.com

From: Seth Land <sland@pennstuart.com>
Sent: Monday, August 9, 2021 12:36 PM
To: 'joe@lawfirmjvs.com' <joe@lawfirmjvs.com>
Subject: RE: MVP v. Terry, Coles ‐ blasting plan

Joe,

Matt Clark left messages on Grace’s phone and on the number they have for Coles (which VM indicated was Red
Terry). They gave the following details:

Blasting Details:
    ‐ Blasting today (Monday)
    ‐ Request they stand back at least 500’
    ‐ We will sound horns at 3 minutes and 1 minute to alert surrounding area that blasting is eminent
    ‐ They will countdown and then blast
    ‐ When it’s all clear and there are no active charges, they will sound the all clear horn (one long air horn)

Seth

From: joe@lawfirmjvs.com [mailto:joe@lawfirmjvs.com]
Sent: Monday, August 9, 2021 9:43 AM
To: Seth Land <sland@pennstuart.com>
Subject: MVP v. Terry, Coles ‐ blasting plan
                                                               1
      Case 7:20-cv-00135-EKD-RSB Document 22-4 Filed 08/11/21 Page 3 of 3 Pageid#: 1449


Seth, Can you please provide the blasting plan for Coles’ Terry property? Grace called and said the land agent contacted
her about it. Grace told her to call Coles and Coles said he did not get any messages from the land agent. Please send
details to me so that I can help streamline communication. Joe Sherman

Joseph V. Sherman, Esq.
324 West Freemason Street
Norfolk, Virginia 23510
(757) 350-8308
joe@lawfirmJVS.com



NOTICE: Emails from this firm regularly contain confidential and privileged material and are for the sole use of the intended recipient. Use or distribution by an unintended
recipient is prohibited and may be unlawful. If you received this email in error or are an unintended recipient, please promptly notify the sender and delete the email and all
attachments.




NOTICE: Emails from this firm regularly contain confidential and privileged material and are for the sole use of the intended recipient. Use or distribution by an unintended
recipient is prohibited and may be unlawful. If you received this email in error or are an unintended recipient, please promptly notify the sender and delete the email and all
attachments.




                                                                                        2
